DETAILED ACTION

1.	Claims 1-20 are pending in the application.  


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of copending Application No. 16/721,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations. The limitations of the instant claims are contained in ‘885 application, just worded slightly different. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Example mapping below:


Application 16/721,885
Claim 1 – An integrated circuit chip apparatus, comprising: a main processing circuit; k branch circuits connected to the main processing circuits; and  5k groups of basic processing circuits, each group of basic processing circuits connected to each branch circuit, each branch processing circuit further comprising a data type conversion circuit configured to convert data between a floating data type and a fixed point data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k branch circuits, 10wherein the k branch circuits are configured to forward the data transferred from the main processing circuit to the k groups of basic processing circuits, and determine whether to convert the data transferred between a fixed point data type and a floating point data type using the data type conversion circuits 

Claim 2 - The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is further configured to: obtain a data block to be computed in the floating point data type and the computation instruction;  25divide the data block to be computed into a distribution data block and a broadcasting data block according to the computation instruction; 
An integrated circuit chip apparatus, comprising: a main processing circuit; and a plurality of basic processing circuits arranged in a form of an m*n array comprising m rows and n columns of basic processing circuits, wherein each basic processing circuit is connected to its adjacent basic processing circuits in the array, and the main processing circuit is connected to k basic processing circuits of the plurality of basic processing circuits arranged on one or more sides of the array, wherein the plurality of basic processing circuits comprise data type conversion circuits configured to convert data between a floating data type and a fixed point data type, wherein the main processing circuit is configured to transfer data and a computation instruction to the k basic processing circuits, wherein the data comprises a broadcast data block and a plurality of basic data blocks to determine whether to convert the data transferred between the floating point data type and the fixed point data type according to the type of the data transferred and the computation instruction, perform a first set of neural network computations in parallel on the data transferred, and transfer computation results to the main processing circuit through the k basic processing circuits, wherein the main processing circuit is further configured to perform a second set of neural network computations in series on the computation results.

Claim 2 - The integrated circuit chip apparatus of claim 1, wherein the main processing circuit is further configured to: obtain the data block to be computed in the floating point data type and the computation instruction; divide the data block to be computed into a distribution data block and the broadcasting data block according to the computation instruction; and partition the distribution data block into the plurality of basic data blocks






Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 10-12, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao (US Pub 2018/0046894).

6.	As to claim 1, Yao discloses an integrated circuit chip apparatus, comprising: 
a main processing circuit (fig. 8A and processor 8110); 
k branch circuits connected to the main processing circuits; and  5k groups of basic processing circuits, each group of basic processing circuits connected to each branch circuit, each branch processing circuit further comprising a data type conversion circuit configured to convert data between a floating data type and a fixed-point data 
wherein the main processing circuit is configured to transfer data and a computation instruction to the k branch circuits (fig. 8A and 8B, data from the processing system 8100 to the programmable logic 8200 for processing), 
10wherein the k branch circuits are configured to forward the data transferred from the main processing circuit to the k groups of basic processing circuits (fig. 8A different processing elements), and determine whether to convert the data transferred between a fixed point data type and a floating point data type using the data type conversion circuits according to the type of the data transferred and the computation instruction, 
15wherein the k groups of basic processing circuits are configured to perform a first set of neural network computations in parallel on the data forwarded by the k branch circuits, and transfer computation results to the main processing circuit through the k branch circuits ([0013], [0100], [0151] converting floating-point to fixed point and [0198], the PE’s working in parallel and fig. 9B providing output into output buffer), wherein the main processing unit is further configured to perform a second set of neural network computations in series on the computation results (fig. 8A output fed back to DMA of the programmable logic accessing the memory and then back into input for further processing.

7.      As to claim 10, Yao discloses wherein the main processing circuit includes a main register or a main on-chip caching circuit, and each branch circuit includes a basic 

8.      As to claim 11, Yao discloses wherein the main processing circuit includes one or more of a vector computing unit circuit, an arithmetic and logic unit circuit, an accumulator circuit, a matrix transposition circuit, a direct memory access circuit, a data type conversion circuit, or a data rearrangement circuit (fig. 8A DMA).

9.      As to claim 12, Yao discloses wherein the data is one or more of a vector, a matrix, or an n-dimensional data block, where n is an integer greater than 2 ([0048] and [0065]).

10.    As to claims 15 and 16, the claims are rejected for similar reasons as claim 1 above.

11.    As to claim 20, Yao discloses wherein the neural network operations comprise one or more of a convolution computation, a matrix-multiply-matrix computation, a matrix-multiply-vector computation, a bias computation, a fully connected computation, a GEMM computation, a 35GEMV computation, or an activation computation ([0013], convolution.




Allowable Subject Matter
12.	Claims 2-9, 13-14, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Yao teaches the independent claims as claimed however, does not teach or suggest at least “wherein the main processing circuit is further configured to: obtain a data block to be computed in the floating point data type and the computation instruction;  25divide the data block to be computed into a distribution data block and a broadcasting data block according to the computation instruction; partition the distribution data block into a plurality of basic data blocks; distribute the plurality of basic data blocks to the k branch circuits; and broadcast the broadcasting data block to the k branch circuits;” as in claim 2, and “wherein the data transferred from the main processing unit is in the floating point data type, wherein the method further comprises: converting, by the k branch circuits, the data transferred to the fixed point data type; forwarding, by the k branch circuits, the data transferred in the fixed point data type to the k groups of basic processing circuits; and  15performing, by the k groups of basic processing circuits, the first set of neural network computations in parallel on the data forwarded by the k branch circuits in the fixed point data type;” as in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182